                     4:20-cv-03545-JFA                Date Filed 12/07/20        Entry Number 19           Page 1 of 1

    AO 450 (SCD 04/2010) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District of South Carolina


                   Jamarv Paremore Hammond,
                                                                        )
                     aka Jamarv P. Hammond
                                                                        )
                               Petitioner
                                                                        )
                                  v.                                            Civil Action No.       4:20-cv-3545-JFA
                                                                        )
                          Sheriff Al Canon
                              Respondent
                                                                        )

                                                      JUDGMENT IN A CIVIL ACTION
    The court has ordered that (check one):

    ’ the petitioner (name)                  recover from the respondent (name)               the amount of                dollars ($   ),
which includes prejudgment interest at the rate of                %, plus postjudgment interest at the rate of          %, along with
costs.
.
        other: This Petition is dismissed without prejudice and a certificate of appealability is denied.

    This action was (check one):
    ’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

    ’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

     decided by the Honorable Joseph F. Anderson, Jr., who adopts the Report and Recommendation of the
    Honorable Thomas E. Rogers, III, United States Magistrate Judge.

                                                                               ROBIN L. BLUME
    Date: December 7, 2020                                                     CLERK OF COURT


                                                                                               s/Debbie Stokes
                                                                                            Signature of Clerk or Deputy Clerk
